*746The defendant appealed his conviction and sentence for failure to file tax returns and endeavoring to obstruct the administration of laws. The government cross-appealed. In view of the defendant’s death, the parties have filed a joint stipulation to remand this matter to the district court to vacate the conviction. When a criminal defendant dies while a direct appeal is pending, the case abates and the action must be remanded to the district court for dismissal of the indictment. United States v. Wilcox, 783 F.2d 44 (6th Cir.1986).
Therefore, it is ORDERED that this appeal and cross-appeal be remanded to the district court to vacate the conviction and dismiss the indictment.